UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2286


VICTOR L. PADILLA,

                Plaintiff - Appellant,

          v.

ROY O. PRIEST; BRADDOCK W. REYNOLDS LTD. PARTNERSHIP,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:13-cv-00888-GBL-TCB)


Submitted:   February 19, 2014            Decided:   February 26, 2014


Before MOTZ, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Victor L. Padilla, Appellant Pro Se.            Michael   Jay   Weiser,
Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Victor L. Padilla appeals the district court’s order

dismissing Padilla’s civil case.            We have reviewed the record

and find no reversible error.             Accordingly, we affirm for the

reasons stated by the district court.            Padilla v. Priest, No.

1:13-cv-00888-GBL-TCB (E.D. Va. Oct. 11, 2013).              We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                  AFFIRMED




                                      2